DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VOGES (US 5,894,841).
With respect to claim 1, VOGES discloses a an inhaler (Column 1, lines 1-10) comprising a housing, 2, including an accommodation space (e.g., within 2) capable of housing a liquid cartridge 10; an air flow passage through which air, A, passes; and a partition member, 21, partitioning the accommodating space and the air flow passage in a longitudinal direction (Figure 2; Column 5, lines 45-68; Column 6, lines 1-30). The cartridge further comprising a heater, 20, capable of heating the liquid droplets is arranged in the air flow passage (Column 6, 
With respect to claim 2, VOGES discloses that the partition member houses a replaceable bladder (Column 6, lines 30-45). Thus, the opening in the partition member that allows the bladder to be fitted represents the claimed liquid supply port. The cartridge further comprises a device, 14, which holds liquid to be sprayed upon demand (Column 6, lines 5-35). As seen in figure 2, the device, 14, is between the partition member (and thus the supply port) and the heating member, 20 (Figure 2). 
With respect to claim 3, VOGES shows that the inlets, 7, extend along the longitudinal direction (Figure 1). 
With respect to claim 5, VOGES shows that the heater has a first and second end, with the first end being close to the air outlet and the second end being further from the air outlet.
[AltContent: textbox (Inlet on upstream side for first and second ends)][AltContent: arrow][AltContent: textbox (Outlet port)][AltContent: arrow][AltContent: textbox (Heater second end)][AltContent: arrow][AltContent: textbox (Heater first end)][AltContent: arrow]
    PNG
    media_image1.png
    733
    290
    media_image1.png
    Greyscale


With respect to claim 8, VOGES discloses the inhaler of claim 1 and a battery portion 17 (Column 6, lines 40-50) and is configured to supply power to the heater (Column 8, lines 20-35). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOGES (US 5,894,841) in view of CHEN et al. (US 2017/0258141).
With respect to claim 6, VOGES shows that the heater has a first and second end, with the first end being close to the air outlet and the second end being further from the air outlet.
[AltContent: textbox (Inlet on upstream side for first and second ends)][AltContent: arrow][AltContent: textbox (Outlet port)][AltContent: arrow][AltContent: textbox (Heater second end)][AltContent: arrow][AltContent: textbox (Heater first end)][AltContent: arrow]
    PNG
    media_image1.png
    733
    290
    media_image1.png
    Greyscale

VOGES does not explicitly disclose that the air inlet port is provided on a downstream side of the second end of the heater. CHEN et al. discloses that the air inlet, 31, is on the same side of the body as the outlet, 32 (Paragraph [0029], Figure 1) such that air intake is passed by a . 


Conclusion
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745